DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jun Li on January 24, 2022.

	The following claims are amended as follows:

1. (Currently Amended) A communication method, comprising:
receiving indication information and quasi co-location (QCL) information, wherein the indication information indicates a total quantity N of layers of downlink data and N demodulation reference signal (DMRS) antenna ports, and the QCL information indicates a QCL type,, wherein N is a positive integer; and
determining, based on the QCL information and the indication information, the total quantity N of layers of downlink data and a DMRS antenna port occupied by the downlink data, wherein the QCL information indicates a QCL type C, and at least one of the following occurs:
there is a correspondence between the indication information and one of a plurality of pieces of combination information, the correspondence satisfies one of correspondences between the indication information and the combination information in the following Table A, and the combination information comprises the total quantity N of layers of downlink data and information about the N DMRS antenna ports, wherein Table A is:

(Two codewords:
Codeword 0 enabled,
Codeword 1 enabled)
Value (value) of indication information
Combination information
(message)
0
2 layers, ports 7 and 8, n_SCID=0
1
2 layers, ports 7 and 8, n_SCID=1
2
3 layers, ports 7, 9, and 10
3
4 layers, ports 7 to 10
4
5 layers, ports 7, 8, 9, 10, and 12
5
6 layers, ports 7, 8, 11, 9, 10, and 12
6
7 layers, ports 7, 8, 11, 9, 10, 12, and 14
7
8 layers, ports 7, 8, 11,13, 9, 10, 12, and 14

; or
there is a correspondence between the indication information and one of a plurality of pieces of combination information, the correspondence satisfies one of correspondences between the indication information and the combination information in the following Table B, and the combination information comprises the total quantity N of layers of downlink data and information about the N DMRS antenna ports, wherein Table B is:
Two codewords
(Two codewords:
Codeword 0 enabled,
Codeword 1 enabled)
Value (value) of indication information
Combination information
(message)
0
2 layers, ports 7 and 8, n_SCID=0 (orthogonal cover code (OCC)=2)
1
2 layers, ports 7 and 8, n_SCID=1 (OCC=2)
2
2 layers, ports 7 and 8, n_SCID=0 (OCC=4)
3
2 layers, ports 7 and 8, n_SCID=1 (OCC=4)

 2 layers, ports 11 and 13, n_SCID=0 (OCC=4)
5
2 layers, ports 11 and 13, n_SCID=1 (OCC=4)
6
3 layers, ports 7, 9, and 10
7
4 layers, ports 7 to 10
8
5 layers, ports 7, 8, 9, 10, and 12
9
6 layers, ports 7, 8, 11, 9, 10, and 12
10
7 layers, ports 7, 8, 11, 9, 10, 12, and 14
11
8 layers, ports 7, 8, 11, 13, 9, 10, 12, and 14
12
Reserved
13
Reserved
14
Reserved
15
Reserved

; or
the indication information indicating a total quantity N of layers of downlink data and N DMRS antenna ports comprises:
the indication information indicating that the total quantity of layers of downlink data is 3, and the DMRS antenna ports are antenna ports 7, 9, and 10 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 5, and the DMRS antenna ports are antenna ports 7, 8, 9, 10, and 12 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 6, and the DMRS antenna ports are antenna ports 7, 8, 11, 9, 10, and 12 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 7, and the DMRS antenna ports are antenna ports 7, 8, 11, 9, 10, 12, and 14 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 8, and the DMRS antenna ports are antenna ports 7, 8, 11, 13, 9, 10, 12, and 14 in sequence.

2-3. (Cancelled) 

4. (Previously Presented) The method according to claim 1, wherein the indication 

5. (Previously Presented) The method according to claim 1, wherein the N DMRS antenna ports indicated by the indication information are N non-sequentially numbered DMRS antenna ports corresponding to sequentially numbered layers, and N is one of 3, 5, 6, 7, or 8.

6. (Cancelled) 

7. (Currently Amended) A communication method, comprising:
generating indication information and quasi co-location (QCL) information, wherein the indication information indicates a total quantity N of layers of downlink data and N demodulation reference signal (DMRS) antenna ports, and the QCL information indicates a QCL type,, wherein N is a positive integer; and
sending the indication information and the quasi co-location QCL information, wherein the QCL information indicates a QCL type C, and at least one of the following occurs:
there is a correspondence between the indication information and one of a plurality of pieces of combination information, the correspondence satisfies one of correspondences between the indication information and the combination information in the following Table A, and the combination information comprises the total quantity N of layers of downlink data and information about the N DMRS antenna ports, wherein Table A is:
Two codewords
(Two codewords:
Codeword 0 enabled,
Codeword 1 enabled)
Value (value) of indication information
Combination information
(message)
0
2 layers, ports 7 and 8, n_SCID=0
1
2 layers, ports 7 and 8, n_SCID=1
2
3 layers, ports 7, 9, and 10
3
4 layers, ports 7 to 10
4
5 layers, ports 7, 8, 9, 10, and 12
5
6 layers, ports 7, 8, 11, 9, 10, and 12

7 layers, ports 7, 8, 11, 9, 10, 12, and 14
7
8 layers, ports 7, 8, 11,13, 9, 10, 12, and 14

; or
there is a correspondence between the indication information and one of a plurality of pieces of combination information, the correspondence satisfies one of correspondences between the indication information and the combination information in the following Table B, and the combination information comprises the total quantity N of layers of downlink data and information about the N DMRS antenna ports, wherein Table B is:
Two codewords
(Two codewords:
Codeword 0 enabled,
Codeword 1 enabled)
Value (value) of indication information
Combination information
(message)
0
2 layers, ports 7 and 8, n_SCID=0 (orthogonal cover code (OCC)=2)
1
2 layers, ports 7 and 8, n_SCID=1 (OCC=2)
2
2 layers, ports 7 and 8, n_SCID=0 (OCC=4)
3
2 layers, ports 7 and 8, n_SCID=1 (OCC=4)
4
 2 layers, ports 11 and 13, n_SCID=0 (OCC=4)
5
2 layers, ports 11 and 13, n_SCID=1 (OCC=4)
6
3 layers, ports 7, 9, and 10
7
4 layers, ports 7 to 10
8
5 layers, ports 7, 8, 9, 10, and 12
9
6 layers, ports 7, 8, 11, 9, 10, and 12
10
7 layers, ports 7, 8, 11, 9, 10, 12, and 14
11
8 layers, ports 7, 8, 11, 13, 9, 10, 12, and 14
12
Reserved
13
Reserved
14
Reserved
15
Reserved

; or
the indication information indicating a total quantity N of layers of downlink data and N DMRS antenna ports comprises:
the indication information indicating that the total quantity of layers of downlink data is 3, and the DMRS antenna ports are antenna ports 7, 9, and 10 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 5, and the DMRS antenna ports are antenna ports 7, 8, 9, 10, and 12 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 6, and the DMRS antenna ports are antenna ports 7, 8, 11, 9, 10, and 12 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 7, and the DMRS antenna ports are antenna ports 7, 8, 11, 9, 10, 12, and 14 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 8, and the DMRS antenna ports are antenna ports 7, 8, 11, 13, 9, 10, 12, and 14 in sequence.

8-9. (Cancelled) 

10. (Previously Presented) The method according to claim 7, wherein the indication information is configured by higher layer signaling.

11. (Previously Presented) The method according to claim 7, wherein the N DMRS antenna ports indicated by the indication information are N non-sequentially numbered DMRS antenna ports corresponding to sequentially numbered layers, and N is one of 3, 5, 6, 7, or 8.

12. (Cancelled) 

13. (Currently Amended) A communications apparatus, comprising one or more processors and a memory coupled to the one or more processors, wherein the memory stores programming instructions that when executed by the one or more processors, cause the communications apparatus to perform the following:
receiving indication information and quasi co-location (QCL) information, wherein the 
determining, based on the QCL information and the indication information, the total quantity N of layers of downlink data and a DMRS antenna port occupied by the downlink data, wherein the QCL information indicates a QCL type C, and at least one of the following occurs:
there is a correspondence between the indication information and one of a plurality of pieces of combination information, the correspondence satisfies one of correspondences between the indication information and the combination information in the following Table A, and the combination information comprises the total quantity N of layers of downlink data and information about the N DMRS antenna ports, wherein Table A is:
Two codewords
(Two codewords:
Codeword 0 enabled,
Codeword 1 enabled)
Value (value) of indication information
Combination information
(message)
0
2 layers, ports 7 and 8, n_SCID=0
1
2 layers, ports 7 and 8, n_SCID=1
2
3 layers, ports 7, 9, and 10
3
4 layers, ports 7 to 10
4
5 layers, ports 7, 8, 9, 10, and 12
5
6 layers, ports 7, 8, 11, 9, 10, and 12
6
7 layers, ports 7, 8, 11, 9, 10, 12, and 14
7
8 layers, ports 7, 8, 11,13, 9, 10, 12, and 14

; or
there is a correspondence between the indication information and one of a plurality of pieces of combination information, the correspondence satisfies one of correspondences between the indication information and the combination information in the following Table B, and the combination information comprises the total quantity N of layers of downlink data and information about the N DMRS antenna ports, wherein Table B is:

(Two codewords:
Codeword 0 enabled,
Codeword 1 enabled)
Value (value) of indication information
Combination information
(message)
0
2 layers, ports 7 and 8, n_SCID=0 (orthogonal cover code (OCC)=2)
1
2 layers, ports 7 and 8, n_SCID=1 (OCC=2)
2
2 layers, ports 7 and 8, n_SCID=0 (OCC=4)
3
2 layers, ports 7 and 8, n_SCID=1 (OCC=4)
4
 2 layers, ports 11 and 13, n_SCID=0 (OCC=4)
5
2 layers, ports 11 and 13, n_SCID=1 (OCC=4)
6
3 layers, ports 7, 9, and 10
7
4 layers, ports 7 to 10
8
5 layers, ports 7, 8, 9, 10, and 12
9
6 layers, ports 7, 8, 11, 9, 10, and 12
10
7 layers, ports 7, 8, 11, 9, 10, 12, and 14
11
8 layers, ports 7, 8, 11, 13, 9, 10, 12, and 14
12
Reserved
13
Reserved
14
Reserved
15
Reserved

; or
the indication information indicating a total quantity N of layers of downlink data and N DMRS antenna ports comprises:
the indication information indicating that the total quantity of layers of downlink data is 3, and the DMRS antenna ports are antenna ports 7, 9, and 10 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 5, and the DMRS antenna ports are antenna ports 7, 8, 9, 10, and 12 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 6, and the DMRS antenna ports are antenna ports 7, 8, 11, 9, 10, and 12 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 7, and the DMRS antenna ports are antenna ports 7, 8, 11, 9, 10, 12, and 14 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 8, and the DMRS antenna ports are antenna ports 7, 8, 11, 13, 9, 10, 12, and 14 in sequence.

14-15. (Cancelled) 

16. (Previously Presented) The apparatus according to claim 13, wherein the indication information is configured by higher layer signaling.

17. (Previously Presented) The apparatus according to claim 13, wherein the N DMRS antenna ports indicated by the indication information are N non-sequentially numbered DMRS antenna ports corresponding to sequentially numbered layers, and N is one of 3, 5, 6, 7, or 8.

18. (Cancelled) 

19. (Currently Amended) A communications apparatus, comprising one or more processors and a memory coupled to the one or more processors, wherein the memory stores programming instructions that when executed by the one or more processors, cause the communications apparatus to perform the following:
generating indication information and quasi co-location (QCL) information, wherein the indication information indicates a total quantity N of layers of downlink data and N demodulation reference signal (DMRS) antenna ports, and the QCL information indicates a QCL type,, wherein N is a positive integer; and
sending the indication information and the quasi co-location QCL information, wherein the QCL information indicates a QCL type C, and at least one of the following occurs:
there is a correspondence between the indication information and one of a plurality of pieces of combination information, the correspondence satisfies one of correspondences between the indication information and the combination information in the following Table A, and the combination information comprises the total quantity N of layers of downlink data and information about the N DMRS antenna ports, wherein Table A is:
Two codewords
(Two codewords:
Codeword 0 enabled,
Codeword 1 enabled)
Value (value) of indication information
Combination information
(message)
0
2 layers, ports 7 and 8, n_SCID=0
1
2 layers, ports 7 and 8, n_SCID=1
2
3 layers, ports 7, 9, and 10
3
4 layers, ports 7 to 10
4
5 layers, ports 7, 8, 9, 10, and 12
5
6 layers, ports 7, 8, 11, 9, 10, and 12
6
7 layers, ports 7, 8, 11, 9, 10, 12, and 14
7
8 layers, ports 7, 8, 11,13, 9, 10, 12, and 14

; or
there is a correspondence between the indication information and one of a plurality of pieces of combination information, the correspondence satisfies one of correspondences between the indication information and the combination information in the following Table B, and the combination information comprises the total quantity N of layers of downlink data and information about the N DMRS antenna ports, wherein Table B is:
Two codewords
(Two codewords:
Codeword 0 enabled,
Codeword 1 enabled)
Value (value) of indication information
Combination information
(message)
0
2 layers, ports 7 and 8, n_SCID=0 (orthogonal cover code (OCC)=2)
1
2 layers, ports 7 and 8, n_SCID=1 (OCC=2)
2
2 layers, ports 7 and 8, n_SCID=0 (OCC=4)

2 layers, ports 7 and 8, n_SCID=1 (OCC=4)
4
 2 layers, ports 11 and 13, n_SCID=0 (OCC=4)
5
2 layers, ports 11 and 13, n_SCID=1 (OCC=4)
6
3 layers, ports 7, 9, and 10
7
4 layers, ports 7 to 10
8
5 layers, ports 7, 8, 9, 10, and 12
9
6 layers, ports 7, 8, 11, 9, 10, and 12
10
7 layers, ports 7, 8, 11, 9, 10, 12, and 14
11
8 layers, ports 7, 8, 11, 13, 9, 10, 12, and 14
12
Reserved
13
Reserved
14
Reserved
15
Reserved

; or
the indication information indicating a total quantity N of layers of downlink data and N DMRS antenna ports comprises:
the indication information indicating that the total quantity of layers of downlink data is 3, and the DMRS antenna ports are antenna ports 7, 9, and 10 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 5, and the DMRS antenna ports are antenna ports 7, 8, 9, 10, and 12 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 6, and the DMRS antenna ports are antenna ports 7, 8, 11, 9, 10, and 12 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 7, and the DMRS antenna ports are antenna ports 7, 8, 11, 9, 10, 12, and 14 in sequence; or
the indication information indicating that the total quantity of layers of downlink data is 8, and the DMRS antenna ports are antenna ports 7, 8, 11, 13, 9, 10, 12, and 14 in sequence.

20. (Cancelled) 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  Claims 1, 4-5, 7, 10-11, 13, 16-17, 19 (renumbering as 1-10 respectively) are allowed.

Claims 1, 13 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining, based on the QCL information and the indication information, the total quantity N of layers of downlink data and a DMRS antenna port occupied by the downlink data, wherein the QCL information indicates a QCL type C, and at least one of the following occurs: there is a correspondence between the indication information and one of a plurality of pieces of combination information, the correspondence satisfies one of correspondences between the indication information and the combination information in the following Table A, and the combination information comprises the total quantity N of layers of downlink data and information about the N DMRS antenna ports” in combination with other elements as specified in the claims,

Claims 7, 19 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “sending the indication information and the quasi co-location QCL information, wherein the QCL information indicates a QCL type C, and at least one of the following occurs: there is a correspondence between the indication information and one of a plurality of pieces of combination information, the correspondence satisfies one of correspondences between the indication information and the combination information in the following Table A, and the combination information comprises the total quantity N of layers of downlink data and information about the N DMRS antenna ports” in combination with the other elements as specified in the claims.

.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
  5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571)270-3123. The examiner can normally be reached 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.